NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 26 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

STEVEN HAIRL WILHELM,                            No. 13-16798

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01663-LJO-DLB

 v.
                                                 MEMORANDUM*
ANTHONY ENENMOH, (CMO) Chief
Medical Officer; G. MILLER, Appeals
Coordinator,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Steven Hairl Wilhelm, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Wilhelm

failed to raise a genuine dispute of material fact as to whether Wilhelm had a

serious medical need, and whether defendant Dr. Enenmoh acted with deliberate

indifference when he denied Wilhelm a prescription for medicated or non-prison-

issued soap. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (a serious

medical need exists if a failure to treat a prisoner’s condition could result in further

significant injury or the unnecessary and wanton infliction of pain); Toguchi, 391
F.3d at 1057-58 (a prison official acts with deliberate indifference only if the

official knows of and disregards an excessive risk to inmate health; neither a

prisoner’s difference of opinion concerning the course of treatment nor mere

negligence in treating a medical condition amounts to deliberate indifference).

      We do not consider whether summary judgment was properly granted to

defendant Miller because Wilhelm did not address it in his opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a

party in its opening brief are deemed waived.”).

      Wilhelm’s request for ruling, filed on January 26, 2015, is denied as moot.

      AFFIRMED.


                                            2                                      13-16798